Name: 2000/657/EC: Commission Decision of 16 October 2000 adopting Community import decisions for certain chemicals pursuant to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals (notified under document number C(2000) 2685) (Text with EEA relevance)
 Type: Decision
 Subject Matter: trade;  information and information processing;  deterioration of the environment;  chemistry
 Date Published: 2000-10-27

 Avis juridique important|32000D06572000/657/EC: Commission Decision of 16 October 2000 adopting Community import decisions for certain chemicals pursuant to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals (notified under document number C(2000) 2685) (Text with EEA relevance) Official Journal L 275 , 27/10/2000 P. 0044 - 0086Commission Decisionof 16 October 2000adopting Community import decisions for certain chemicals pursuant to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals(notified under document number C(2000) 2685)(Text with EEA relevance)(2000/657/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2455/92 of 23 July 1992 concerning the export and import of certain dangerous chemicals(1), as last amended by Regulation (EC) No 2247/98(2), and in particular Article 5(2) thereof,Whereas:(1) Regulation (EEC) No 2455/92 provides that the Commission is to decide for each chemical subject to the Prior Informed Consent (PIC) procedure whether or not the Community consents, possibly subject to specified conditions, to its import.(2) The United Nations Environment Programme (UNEP) and the Food and Agriculture Organisation (FAO) have been appointed to provide secretariat services for the operation of the interim PIC procedure established by the Final Act of the Conference of Plenipotentiaries on the Convention on the Prior Informed Consent (PIC) Procedure for Certain Hazardous Chemicals and Pesticides in International Trade, signed at Rotterdam on 10 September 1998, in particular the Resolution on interim arrangements thereof.(3) Additional chemicals have been added to the interim PIC procedure, as pesticide or pesticide formulation, for which the Commission has received information from the interim Secretariat in the form of decision guidance documents.(4) The Commission, acting as common designated authority, is required to forward decisions on chemicals to the Secretariat of the interim PIC procedure, on behalf of the Community and its Member States.(5) The interim Secretariat has requested that the participants in the PIC procedure use the specific form for importing country response to report on their import decisions.(6) The Commission is required, whenever practicable, to make use of existing Community procedures and to ensure that the responses do not conflict with existing Community legislation. However, the Commission also needs to take into consideration Member States' bans or severe restrictions, pending a Community decision.(7) The substances binapacryl, captafol, hexachlorobenzene, pentachlorophenol and toxaphene are banned or severely restricted at Community level, in particular by Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances(3), as last amended by Directive 91/188/EEC(4), or by Council Directive 76/769/EEC of 27 July 1976 on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations(5), as last amended by Directive 1999/77/EC(6). Accordingly, a final decision on import should be taken for these substances.(8) The substances 2,4,5-T, chlorobenzilate, lindane, methamidophos, methylparathion, monochrotophos, parathion and phosphamidon are subject to Community legislation, and in particular to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(7), as last amended by Directive 2000/50/EC(8), or Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market(9), both providing for a transitional period during which the Member States are allowed to take national decisions on substances and products falling within their scopes, pending a Community decision. Accordingly, an interim decision on import should be taken for these substances.(9) The measures provided for in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 29 of Council Directive 67/548/EEC(10),HAS DECIDED AS FOLLOWS:Sole ArticleThe decisions on import concerning the chemical substances 2,4,5-T, binapacryl, captafol, chlorobenzilate, hexachlorobenzene, lindane, methamidophos, methylparathion, monochrotophos, parathion, pentachlorophenol, phosphamidon and toxaphene are hereby adopted as reported on the importing country response forms contained in the Annex.Done at Brussels, 16 October 2000.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 251, 29.8.1992, p. 13.(2) OJ L 282, 20.10.1998, p. 12.(3) OJ L 33, 8.2.1979, p. 36.(4) OJ L 92, 13.4.1991, p. 42.(5) OJ L 262, 27.9.1976, p. 201.(6) OJ L 207, 6.8.1999, p. 18.(7) OJ L 230, 19.8.1991, p. 1.(8) OJ L 198, 4.8.2000, p. 39.(9) OJ L 123, 24.4.1998, p. 1.(10) OJ 196, 16.8.1967, p. 1.ANNEXRESPONSE FORMS FOR IMPORTING COUNTRYThe European Community (Member States: Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Netherlands, Portugal, Spain, Sweden, United Kingdom and the members of the EEA Agreement: Iceland, Liechtenstein and Norway)>PIC FILE= "L_2000275EN.004701.EPS">>PIC FILE= "L_2000275EN.004801.EPS">>PIC FILE= "L_2000275EN.004901.EPS">>PIC FILE= "L_2000275EN.005001.EPS">>PIC FILE= "L_2000275EN.005101.EPS">>PIC FILE= "L_2000275EN.005201.EPS">>PIC FILE= "L_2000275EN.005301.EPS">>PIC FILE= "L_2000275EN.005401.EPS">>PIC FILE= "L_2000275EN.005501.EPS">>PIC FILE= "L_2000275EN.005601.EPS">>PIC FILE= "L_2000275EN.005701.EPS">>PIC FILE= "L_2000275EN.005801.EPS">>PIC FILE= "L_2000275EN.005901.EPS">>PIC FILE= "L_2000275EN.006001.EPS">>PIC FILE= "L_2000275EN.006101.EPS">>PIC FILE= "L_2000275EN.006201.EPS">>PIC FILE= "L_2000275EN.006301.EPS">>PIC FILE= "L_2000275EN.006401.EPS">>PIC FILE= "L_2000275EN.006501.EPS">>PIC FILE= "L_2000275EN.006601.EPS">>PIC FILE= "L_2000275EN.006701.EPS">>PIC FILE= "L_2000275EN.006801.EPS">>PIC FILE= "L_2000275EN.006901.EPS">>PIC FILE= "L_2000275EN.007001.EPS">>PIC FILE= "L_2000275EN.007101.EPS">>PIC FILE= "L_2000275EN.007201.EPS">>PIC FILE= "L_2000275EN.007301.EPS">>PIC FILE= "L_2000275EN.007401.EPS">>PIC FILE= "L_2000275EN.007501.EPS">>PIC FILE= "L_2000275EN.007601.EPS">>PIC FILE= "L_2000275EN.007701.EPS">>PIC FILE= "L_2000275EN.007801.EPS">>PIC FILE= "L_2000275EN.007901.EPS">>PIC FILE= "L_2000275EN.008001.EPS">>PIC FILE= "L_2000275EN.008101.EPS">>PIC FILE= "L_2000275EN.008201.EPS">>PIC FILE= "L_2000275EN.008301.EPS">>PIC FILE= "L_2000275EN.008401.EPS">>PIC FILE= "L_2000275EN.008501.EPS">>PIC FILE= "L_2000275EN.008601.EPS">